UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2185



MORRIS E. LEWIS,

                                              Plaintiff - Appellant,

          versus


SALLIE MAE CORPORATION      (SLM),   and   Other
Unnamed Defendants,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-mc-00041-LMB)


Submitted: February 15, 2007                Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Morris E. Lewis, Appellant Pro Se. Joseph Paul Esposito, AKIN,
GUMP, STRAUSS, HAUER & FELD, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Morris   E.   Lewis   appeals      the    district    court’s   order

denying his motion for an extension of time in which to file a

notice of appeal pursuant to Fed. R. App. P. 4(a)(5).*                 Parties in

a civil action in which the United States is not a party have

thirty days following a final order in which to file a notice of

appeal.    Fed. R. App. P. 4(a)(1)(A).          The only exceptions to the

appeal period are when the district court extends the time to

appeal based upon excusable neglect under Fed. R. App. P. 4(a)(5),

or reopens the appeal period under Fed. R. App. P. 4(a)(6).                 These

time periods are “mandatory and jurisdictional.” Browder v. Dir.,

Dep’t of Corr., 434 U.S. 257, 264 (1978) (internal quotations and

citations omitted).       We review the district court’s denial of a

motion    for   an   extension    of    time    for    abuse     of   discretion.

Thompson v. E.I. DuPont de Nemours & Co., 76 F.3d 530, 532 n.2 (4th

Cir. 1996).     Our review of the record leads us to conclude that the

district court did not abuse its discretion.                   Accordingly, we

affirm.    We deny Lewis’ “Motion to Supplement Appeals File” and



     *
      Although Lewis noted only the order denying an extension of
time in his notice of appeal, in his informal brief he states that
he is appealing the district court’s orders dismissing his
complaint, denying his motion to amend judgment, and denying his
amended motion to amend judgment. The latest of these orders was
entered on the district court’s docket on August 23, 2006, and
Lewis had until September 22, 2006, to file a notice of appeal. He
did not file his notice of appeal until October 27, 2006.       We
therefore lack jurisdiction to consider his arguments related to
these orders.

                                       - 2 -
his “Motion to Overcome Dismissal with Prejudice Orders.”       We

dispense with oral argument because the facts and legal conclusions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -